 



EXHIBIT 10.1
AMENDMENT TO THE HUBBELL INCORPORATED
2005 INCENTIVE AWARD PLAN
     WHEREAS, this Corporation maintains the Hubbell Incorporated 2005 Incentive
Award Plan (the “2005 Plan”); and
     WHEREAS, pursuant to Section 13.1 of the 2005 Plan, the Compensation
Committee has the right to amend the 2005 Plan subject to approval of the Board
of Directors; and
     WHEREAS, the Compensation Committee of the Board of Directors and the Board
of Directors of this Corporation have determined that it is in the best interest
of the Corporation to amend the 2005 Plan to comply with recently issued
accounting guidance by providing for automatic adjustments with respect to
Class B Common Stock of the Corporation granted under the 2005 Plan following
certain corporate events affecting the Class B Common Stock or its share price;
     NOW, THEREFORE, immediately upon passage hereof, the 2005 Plan is hereby
amended as follows:
     By substituting the following for Section 10.1 (a):
“(a) In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation, spin-off, recapitalization, distribution of
Company assets to stockholders (other than normal cash dividends), or any other
corporate event affecting the Stock or the share price of the Stock, the
Committee shall make such proportional and equitable adjustments to reflect such
changes with respect to (i) the aggregate number and type of shares that may be
issued under the Plan (including, but not limited to, adjustments of the
limitations in Sections 3.1 and 3.3); (ii) the terms and conditions of any
outstanding Awards (including, without limitation, any applicable performance
targets or criteria with respect thereto); and (iii) the grant or exercise price
per share for any outstanding Awards under the Plan. Any adjustment affecting an
Award intended as Qualified Performance-Based Compensation shall be made
consistent with the requirements of Section 162(m) of the Code.”
     I hereby certify that the foregoing amendment to the 2005 Incentive Award
Plan was adopted by the Board of Directors of this Corporation on September 13,
2006 at a duly held meeting thereof.

         
 
  By:   /s/ Richard W. Davies
 
       
 
      Richard W. Davies
 
      Vice President, General Counsel and Secretary of the Corporation
 
            Dated: September 21, 2006

31